EXHIBIT 99.01 1 AllianceBernstein.com 2 AllianceBernstein.com 3 AllianceBernstein.com 4 AllianceBernstein.com 5 AllianceBernstein.com 6 AllianceBernstein.com 7 AllianceBernstein.com 8 AllianceBernstein.com 9 AllianceBernstein.com 10 AllianceBernstein.com 11 AllianceBernstein.com 12 AllianceBernstein.com 13 AllianceBernstein.com 14 AllianceBernstein.com 15 AllianceBernstein.com 16 AllianceBernstein.com 17 AllianceBernstein.com 18 AllianceBernstein.com 19 AllianceBernstein.com 20 AllianceBernstein.com 21 AllianceBernstein.com 22 AllianceBernstein.com 23 AllianceBernstein.com 24 AllianceBernstein.com
